Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson(USPN 8148138; 4/3/2012). Johnson teaches seed treatment with a fungal/bacterial antagonist(Trichoderma virens/Bacillus amyloliquefaciens) combination. See abstract. Johnson at column 4 lines 57-67. Johnson teaches an agricultural inoculum for inoculating seeds comprising the fungal/bacterial antagonist and a suitable carrier such as maltose-dextrose granules or powders. See column 4 lines 57-67. Johnson at column 13 line 8- column 14 line 30 teaches the fungal/bacterial antagonist spores being applied to corn seeds in a final concentration of 1 x109 and 1 x 106 CFU/seed in order to control late season stalk and root caused by fungi in crop. See abstract. Johnson at column 9 lines 52-60 teaches that the inoculant can be formulated as an aqueous or  non-aqueous composition. Johnson does not teach instant content of the maltodextrins having a dextrose equivalent of 15 to 20 dextrose and maltose present at 70 to 95% of the inoculant. It would have been obvious to an Artisan in the field to have determined the optimum quantity of dextrose to maltose in the maltodextrins. The . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10820594. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and USPN claims make claim to an inoculant comprising a carrier comprising 70-95 % w/w of the inoculant comprising maltodextrin and disaccharide. USPN independent claim differ in scope from instant USAN independent claim; however, USPN independent claim like instant claim are drawn to an inoculant composition comprising microbial spores plus a carrier comprising 70-95 % w/w maltodextrins and dissaccharides rendering the instant claims obvious.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15758828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘828 claims make claim generally to an inoculant comprising a maltodextrin having dextrose equivalent value of about 15 to 20, maltose, bacteria spores. The independent claims differ in that USAN ‘878 make claim to an inoculant that is aqueous while the instantly claimed inoculant is non-aqueous. However note dependent claims 7,14 and 16 of USAN ‘878 teach that their instant inoculant can be formulated as a non-aqueous formulation making the instant non-aqueous inoculant obvious.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-56 of copending Application No. 16066352 (reference application) or US Publication 20190014786. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘352 claims make claim to a nonaqueous inoculant comprising maltose and bacteria spores.  US Publication 20190014786 at paragraphs 22, 94 makes it obvious to use maltodextrin as a carrier for the spores. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 16066377 (reference application) or US Publication 20190014787. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USAN ‘377 claims make claim to an aqueous inoculant comprising maltose and bacteria spores. US Publication 20190014787 at paragraphs 22, 94, 96, 98 makes it obvious to use maltodextrin as a carrier for the spores. Although USAN ‘377 make claim to an aqueous composition, the language after the preamble does not recite water making the actual claimed composition nonaqueous as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616